Case 6:21-cv-00212-ADA-JCM Document 1-6 Filed 03/05/21 Page 1 of 2

                                                          Filed: 2/26/2021 3:37 PM

                                                          Bosque County, Texas
                                                               District Clerk
                                                               Juanita Miller

                                                                STELLA GREEN




                                                          F
Case 6:21-cv-00212-ADA-JCM Document 1-6 Filed 03/05/21 Page 2 of 2
